  EXHIBIT 10.7

 

SECOND AMENDMENT TO
DEVELOPMENT AGREEMENT BETWEEN
AIRCOM PACIFIC, INC. ("AIRCOM")

 

AND

 

PRICEPLAY.COM, INC. ("PRICEPLAY")

 

This Second Amendment to Development Agreement is made on August 18, 2015 (this
"Amendment") by and between Aircom Pacific, Inc., a company incorporated under
the laws of California ("Aircom") and Priceplay.com, Inc., a company
incorporated under the laws of Delaware ("Priceplay"), amending the Development
Agreement dated February 10, 2015 by and between Aircom and Priceplay, as
amended by the First Amendment to Development Agreement dated July 17, 2015 (as
amended the "Development Agreement").

 

WHEREAS:

 

(A) All capitalized terms not otherwise defined herein shall have the respective
meanings ascribed to such terms in the Development Agreement.

 

(B) Aircom and Priceplay entered into the Development as of February 10, 2105,
pursuant to which the parties intend to develop the Work incorporating the
AirCinema Design Concept, and entered into the First Amendment to Development on
July 17, 2015;

 

(C)  Aircom has developed a mockup version of the Work consisting of two
three-seat rows of seats for economic cabin (the "Mockup Seats"), which was
displayed at the 2015 Paris Air Show and received many positive feedbacks;

 

(D)  Priceplay desire to obtain ownership of the Mockup Seats in furtherance of
its efforts to develop products for commercialization together with a Taiwanese
company; and

 

(E)  Aircom desires to transfer the ownership of the Mockup Seats to Priceplay
subject to the terms and conditions hereof;

 

NOW, THEREFORE the Parties hereto agree as follows:

 

1. The Parties desire to re-characterize the Total Development Fee set forth in
the Development Agreement as a purchase price payable by Priceplay to purchase
the Mockup Seats from Aircom. Therefore, Priceplay shall be deemed to have paid
Aircom $600,000 for the purchase of the Mockup Seats.

 

2. As soon as practicable, Aircom shall ship the Mockup Seats to Priceplay or
its assign in accordance with instructions provided by Priceplay.




  1

 



 

3. The Parties acknowledge that the royalty fee provisions contained in Section
6.5 of the Development Agreement (as amended by the First Amendment) took into
consideration of the total Development Fee payable by Priceplay to Aircom. In
light of the amendment set forth in paragraph 1 of this Second Amendment, the
Parties hereby agree to further amend such Section 6.5 in its entirety, so the
amended and restated Section 6.5 shall read as follows:

 



 

6.5 Commercial Deployment of Joint Intellectual Property Rights. Either Party
shall be permitted to, directly or indirectly through an affiliate, use the
Joint Intellectual Property Rights to develop products or derivative works for
sale provided that the Party making use of the Joint Intellectual Property
Rights (the "Deploying Party") pays the other Party a royalty fee as follows:

 

 

 

 

 

(a) If Aircom is the Deploying Party, Aircom shall pay Priceplay a royalty fee
equal to (i) $0 per seat for the first 3,000 seats sold, and (ii) $50 per seat
thereafter; and

 

 

 

 

 

(b) If Priceplay is the Deploying Party, Priceplay shall pay Aircom a royalty
fee equal to (i) $0 per seat for the first 3,000 seats sold, and (ii) $50 per
seat thereafter.

 

 

 

 

 

The Deploying Party shall be permitted to deploy the Joint Intellectual Property
Rights in joint venture with a third party so long as the Deploying Party
actively participate in the activities of such joint venture (as opposed to a
mere licensing of the intellectual property rights, in which case, Paragraph 6.4
shall apply).



 

4. Except as otherwise amended by this Second Amendment, all other terms of the
Development Agreement are hereby confirmed, and this Second Amendment and the
Development Agreement shall be read together as one single document.

 

5. This Amendment may be executed by counterparts. Facsimile signatures shall
have the same effect as originals.

 

[Signature Page to Follow]

 



  2

 



 

As witness this Second Amendment has been executed by or on behalf of the
Parties the day and year first before written.

 

 



AIRCOM PACIFIC, INC.       By /s/ Jan-Yung Lin

Name:

Jan-Yung Lin   Title: Chief Executive Officer        

 

 

 

PRICEPLAY.COM, INC.

 

 

 

 

By:

/s/ Daniel Shih

 

Name:

Daniel Shih

 

Title:

Chairman

 



  

 



3



 